UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):March 2, 2010 Blue Earth Solutions, Inc. (Exact name of registrant as specified in its charter) Nevada 333-140438 26-1909139 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 13511 Granville Ave , Clermont, FL 34711 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:352-729-0150 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17CFR oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Blue Earth Solutions, Inc. is referred to herein as “we”, “our” or “us” SECTION 8 – Other Events Item8.01 – Other Events Background As reflected in our Form 10-Q for the quarterly period ending September 30, 2009 , on July 1, 2009, we acquired American Marketing and Sales, Inc. (“AMS”), a plastic injection molding business. The specific terms of the AMS acquisition are contained at notes 6 and 9 to our financial statements for the period ending September 30, 2009, including that as part of the AMS purchase, we entered into a $5,450,000 note secured by AMS’ assets and stock and payable to the former stockholders of AMS (the “Note”). The Note accrues interest at 6% and the entire note balance, including accrued interest, is due and payable on December 7, 2010, but contains rights to call the Note prior to the December 7, 2010 due and payable date. Notice of Early Call of Note On March 2, 2010, we received written notice from the holder of the note, Leonard J.
